Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 11-13, 15-20 of U.S. Patent No. 10,983,972. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the parent patent, USPN 10,983,972.  For example, claim 1 of the present application and corresponding claim 1 of the parent is compared below.
USPN 10,983,972– Claim 1
Application No. 17/200,589 - Claim 1
A system for supporting slowly changing dimensions and metadata versioning in a multidimensional database, comprising: 
 	a computer that includes one or more microprocessors; 
	a multidimensional database server executing on the computer, wherein the multidimensional database server supports one hierarchical structure of a plurality of data dimensions, the hierarchical structure comprising at least two levels, each of the at least two levels comprising at least one data dimension of the plurality of data dimensions; 
	a metadata store associated with the multidimensional database server;
	wherein a data dimension of the plurality of data dimensions slowly changes over time;
wherein the multidimensional database server is configured to define links between the plurality of dimensions wherein said links are expressed in metadata maintained for the hierarchical structure;
wherein the multidimensional database server is configured to track the data dimension of the plurality of data dimensions to observe changes in links of the data dimension over time, and, upon a change in a link of the data dimension,
	persist previous changes in links of the data dimension in metadata associated with the data dimension wherein each of said previous changes is associated with a change time,
	update the data dimension to reflect said change in link, and
update metadata associated with the data dimension to reflect said change in link;
wherein the hierarchical structure of data dimensions persists previous changes to the data dimension based upon the metadata associated with the data dimension;
wherein the metadata associated with the data dimension is stored at a metadata store; and
wherein a query is received at the multidimensional database server, the query seeking a snapshot of the hierarchical structure at a specified time.


A method for supporting dimension and metadata versioning in a multidimensional database server executing on the computer, the method comprising: providing a metadata store associated with the multidimensional database server; providing a hierarchical data structure, the hierarchical data structure comprising at least two levels, each of the at least two levels comprising a plurality of data dimensions; defining links between the plurality of dimensions wherein said links are expressed in metadata maintained for the hierarchical data structure in the metadata store; tracking the plurality of data dimensions to detect changes in links of the plurality of data dimensions over time; and upon detecting a change in a link of a data dimension of the plurality of data dimensions, persisting previous changes in links of said data dimension in metadata associated with said data dimension in the metadata store wherein each of said previous changes is associated with a change time, updating said data dimension to reflect said detected change in link, and updating the metadata associated with the data dimension to reflect said detected change in link; wherein the hierarchical data structure is adapted for processing a query at the multidimensional database server.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-16 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Potter et al (“Potter” US 2004/0260671 A1), published on December 23, 2004.
As to claim 1, Potter teaches “providing a metadata store associated with the multidimensional database server” in fig. 3, par. 0039 (member cube 22 stores metadata reflected their respective time period).
Potter teaches “providing a hierarchical data structure, the hierarchical data structure comprising at least two levels, each of the at least two levels comprising a plurality of data dimensions” in fig. 1, par. 0003 and par. 0007.
Potter teaches “defining links between the plurality of dimensions wherein said links are expressed in metadata maintained for the hierarchical data structure in the metadata store” in par. 0024 (the control cube corresponds to link between the plurality of dimensions).
Potter teaches “tracking the plurality of data dimensions to detect changes in links of the plurality of data dimensions over time” in par. 0024 (the control cube which contains metadata to describe what they are and how they are related).
 Potter teaches “and upon detecting a change in a link of a data dimension of the plurality of data dimensions, persisting previous changes in links of said data dimension in metadata associated with said data dimension in the metadata store wherein each of said previous changes is associated with a change time, updating said data dimension to reflect said detected change in link, and updating the metadata associated with the data dimension to reflect said detected change in link” in par. 0073, fig. 3.
Potter teaches “wherein the hierarchical data structure is adapted for processing a query at the multidimensional database server” in figure 9.
As to claim 7, it is rejected for similar reason as claim 1.
As to claim 13, it is rejected for similar reason as claim 1.

As to claim 2, Potter teaches “wherein the update to the metadata upon a first change is indicative of a first time at which the first change occurred” in par. 0039.
As to claim 8, it is rejected for similar reason as claim 2.
As to claim 14, it is rejected for similar reason as claim 2.

As to claim 3, Potter teaches “wherein the metadata associated with the data dimension is further updated upon a second change in the slowly changing data dimension” in par. 0073 (employee’s categories correspond to metadata associated with the data dimension, and employee’s categories change in the hierarchy from Boston location to New-York as to update the metadata associated with the data dimension is further updated upon a second change in the slowly changing data dimension).
As to claim 9, it is rejected for similar reason as claim 3.
As to claim 15, it is rejected for similar reason as claim 3.


As to claim 4, Potter teaches “wherein the further update to the metadata upon the second change is indicative of a second time at which the second change occurred, the second time being later than the first time” in par. 0064, fig. 8.
As to claim 10, it is rejected for similar reason as claim 4.
As to claim 16, it is rejected for similar reason as claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al (“Potter” US 2004/0260671 A1), published on December 23, 2004 in view of Bhatawdekar et al (“Bhatawdekar” US 2009/0249125 A1), published on October 01, 2009.
As to claim 5, it appears Potter does not explicitly teach “wherein upon the specified time is after the first time and before -22- Oracle Matter No.:Attorney Docket No.:ORA170781-US-CNTORACL-05785US2ORACLE CONFIDENTIALthe second time, the multidimensional database server provides a first snapshot of the hierarchical data structure, the first snapshot being reflective of the first change”.
However, Bhatawdekar teaches “wherein upon the specified time is after the first time and before -22- Oracle Matter No.:Attorney Docket No.:ORA170781-US-CNTORACL-05785US2ORACLE CONFIDENTIALthe second time, the multidimensional database server provides a first snapshot of the hierarchical data structure, the first snapshot being reflective of the first change” in par. 0021 (“One set of multidimensional database queries may be generated to retrieve current data (e.g., a current snapshot at the time of a query)…”).
Potter and Bhatawdekar are analogous art because they are in the same field of endeavor, database querying. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to retrieve data from a multidimensional database, taught by Potter, including “wherein upon the specified time is after the first time and before -22- Oracle Matter No.:Attorney Docket No.:ORA170781-US-CNTORACL-05785US2ORACLE CONFIDENTIALthe second time, the multidimensional database server provides a first snapshot of the hierarchical data structure, the first snapshot being reflective of the first change” as taught by Bhatawdekar in order to extract meaningful data from a database (see Bhatawdekar par. 0021).
As to claim 11, it is rejected for similar reason as claim 5.
As to claim 17, it is rejected for similar reason as claim 5.

As to claim 6, Bhatawdekar teaches “wherein upon the specified time is after the second time, the multidimensional database server provides a second snapshot of the hierarchical data structure, the second snapshot being reflective of the first change and the second change” in par. 0021 (consecutive snapshots were performed to extract meaningful change).
As to claim 12, it is rejected for similar reason as claim 6.
As to claim 18, it is rejected for similar reason as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165.